                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA

               vs.                                 CR 4:18-cr-00147-LGW-GRS

EMMETT RAMSEY



                        ORDER GRANTING LEAVE OF COURT

       THE COURT, having been duly advised, and noting no objections having been filed,

now grants the request of Charlotte Y. Fleming, attorney for the defendant in the above­

captioned matter. Accordingly, counsel shall be permitted Leave of Court on the following

dates, pursuant to Local Rule 83.9:



      October 2, 2019-October 3, 2019, Professional Development

      November 21, 2019-November 25, 2019, Personal Leave




       This                           f
              __.__/�=---+--?0- day of R( f-ew/-U'"'               , 2019.
